Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 01/25/2021 amendment/responses in the application of DEENOO et al. for “METHOD AND APPARATUS FOR BEAM CONTROL IN BEAMFORMED SYSTEMS” filed 08/31/2018.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1, 9, 21-38 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9,  24-29, 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAKOLA et al. (US 2018/0351624 A1), hereinafter HAKOLA in view of LI et al. (US 2018/0084446 A1), hereinafter LI. 
Regarding claim 1, HAKOLA discloses a wireless transmit/receive unit (WTRU) (terminal device 120, see figure 1 and figure 9) comprising: 

wherein the processor and the transceiver are further configured to evaluate a radio link quality of a second set beams, on a condition that a radio link quality of one or more beams of the first set of beams is below a first threshold (the terminal device 402 determines quality of measured beams and adapt search space for control message, see step 406, see figure 4),
wherein the processor and the transceiver are further configured to identify at least one beam of the second set of beams that has the radio link quality above a second threshold (the network node may add/remove beams to/from the search space, see ¶s 0036, 0040; it should be note that the new beam set, by removing or adding the original beam set, comprises of a second set of beams; steps 502 and 504, see figure 5), and 
wherein the processor and the transceiver are further configured to monitor a second control channel search space using the least one beam of the second set of beams (determining the quality of the new set of beams, see ¶s 0036, 0052; step 506 adapt search space for control message, see figure 5).  
HAKOLA fails to explicitly disclose that UE/WTRU evaluating the first radio link quality of all beams of the first set of beams is below a first threshold (poor quality). 
In the same field of endeavor, LI discloses a user device determining a radio link quality for each of beams associated with the terminal device among the plurality of beams, based on a reference signal specific to that beam (see ¶ 0009), where the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate LI’s teaching in the system/network taught by HAKOLA in order to decide the optimal radio link (beam) between the serving base station and the subscriber user equipment (UE) based on the determined radio link qualities. 

Regarding claim 9, HAKOLA discloses a method, implemented in a wireless transmit/receive unit (WTRU) (the terminal device 120, figures 4-5), the method comprising: 
monitoring a first control channel search space using at least one beam of a first set of beams (terminal device 120 performs measure beams 404, see figure 4), 
evaluating a radio link quality of a second set beams, on a condition that a radio link quality of one or more beams of the first set of beams is below a first threshold (the terminal device 402 determines quality of measured beams and adapt search space for control message, see step 406, see figure 4),
identifying at least one beam of the second set of beams that has the radio link quality above a second threshold (the network node may add/remove beams to/from the 
monitoring a second control channel search space using the least one beam of the second set of beams (determining the quality of the new set of beams, see ¶s 0036, 0052; step 506 adapt search space for control message, see figure 5).  
HAKOLA fails to explicitly disclose that UE/WTRU evaluating the first radio link quality of all beams of the first set of beams is below a first threshold (poor quality). 
In the same field of endeavor, LI discloses a user device determining a radio link quality for each of beams associated with the terminal device among the plurality of beams, based on a reference signal specific to that beam (see ¶ 0009), where the plurality of beams may come from the base station and at least one other base station. The configured association may associate a first subset of beams from the base station and a second subset of beams from the at least one other base station with the terminal device or the same base station (see ¶ 0015, 0068), where the association may be dynamically changed according to measurements reported the terminal device (see ¶ 0070). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate LI’s teaching in the system/network taught by HAKOLA in order to decide the optimal radio link (beam) between the serving base station and the subscriber user equipment (UE) based on the determined radio link qualities. 

HAKOLA discloses the at least one beam of the first set of beams and beams of the second set of beams are each associated with a unique reference signal (terminal-device may further be configured a reference signal that is used by network node for transmitting control channel from any of the selected radio beams, and used by terminal-device to receive the control channel see ¶ 0039). 

Regarding claim 25, HAKOLA discloses configured to indicate preferred beams of the second set of beams and an explicit WTRU ID (the control message may be a terminal-device-specific control message indicating the adapted search space only to the terminal device 120, see ¶ 0040). 

Regarding claim 26, HAKOLA discloses the transceiver are further configured to evaluate the radio link quality of the second set of beams, on the condition that the radio link quality of all of the beams of the first set of beams is below the first threshold (if a signal quality of a radio beam is below a determined threshold, the network node 110 may remove the radio beam from a set of radio beams associated with the terminal device… if a signal quality of a radio beam not comprised in the radio beam configuration associated with the terminal device exceeds the threshold or another threshold, the network node may add such a beam to the set of radio beams associated with the terminal device, see ¶ 0036). 

Regarding claim 27, HAKOLA discloses the transceiver are further configured to monitor the second control channel search space using the at least one beam of the 

Regarding claim 28, HAKOLA discloses the first threshold and the second threshold are the same (the thresholds for the ranges may be preconfigured to the UE or indicated to the UE by the eNB, see ¶ 0043). 

Regarding claim 29, HAKOLA discloses the first threshold and the second threshold are different (the thresholds for the ranges may be preconfigured to the UE or indicated to the UE by the eNB, see ¶ 0043).

Regarding claim 33, HAKOLA discloses the at least one beam of the first set of beams and beams of the second set of beams are each associated with a unique reference signal (terminal-device may further be configured a reference signal that is used by network node for transmitting control channel from any of the selected radio beams, and used by terminal-device to receive the control channel see ¶ 0039). 

Regarding claim 34, HAKOLA discloses configured to indicate preferred beams of the second set of beams and an explicit WTRU ID (the control message may be a 
 
Regarding claim 35, HAKOLA discloses the transceiver are further configured to evaluate the radio link quality of the second set of beams, on the condition that the radio link quality of all of the beams of the first set of beams is below the first threshold (if a signal quality of a radio beam is below a determined threshold, the network node 110 may remove the radio beam from a set of radio beams associated with the terminal device… if a signal quality of a radio beam not comprised in the radio beam configuration associated with the terminal device exceeds the threshold or another threshold, the network node may add such a beam to the set of radio beams associated with the terminal device, see ¶ 0036). 

Regarding claim 36, HAKOLA discloses the transceiver are further configured to monitor the second control channel search space using the at least one beam of the second set of beams until the WTRU receives a beam switch command (the network node may switch the radio beam configuration of the radio beam off…From another perspective, the network node may switch the radio beam configuration of the radio beam on. As another example, the network node may adapt the radio beam configuration of a radio beam by selecting link adaptation parameters for the radio beam on the basis of the received signal quality, see ¶ 0036; step 504, see figure 5). 

HAKOLA discloses the first threshold and the second threshold are the same (the thresholds for the ranges may be preconfigured to the UE or indicated to the UE by the eNB, see ¶ 0043). 

Regarding claim 38, HAKOLA discloses the first threshold and the second threshold are different (the thresholds for the ranges may be preconfigured to the UE or indicated to the UE by the eNB, see ¶ 0043).


Claims 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HAKOLA-LI  in view of YU et al. (US 2014/0177561 A1), hereinafter YU.
Regarding claims 22 and 31, the combination of HAKOLA-LI fails to disclose the first control channel search space and the second control channel search space are physical downlink control channel (PDCCH) search spaces.
In the same field of endeavor, YU discloses a PDCCH is transmitted in a user-specific search space or a common search space. If the user-specific search space is used, the MS determines the search space based on its ID. If the common search space is used, the MS determines the search space based on a Tx beam index (see ¶ 0103).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate YU’s teaching in the network taught by the combination of HAKOLA-LI in order to transmit scheduling information to the UE as user-specific search space or common search space. 

Claims 21, 23, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HAKOLA-LI  in view of MCGOWAN et al. (US 2014/0120926 A1), hereinafter MCGOWAN.
Regarding claims 21, 23 30 and 32, the combination of HAKOLA-LI  fails to disclose the processor and the transceiver are further configured to transmit, on configured random access channel (RACH) resources, on the condition that the radio link quality of the one or more beams of the first set of beams is below the first threshold or the processor and the transceiver are further configured to evaluate the radio link quality of the second set of beams by performing measurements associated with a physical broadcast channel (PBCH) of beams of the second set of beams.
In the same field of endeavor, MCGOWAN discloses to connect to wireless network node 120, wireless device 110 may transmit the random access channel (RACH) at the location corresponding to the beam frame number read from the PBCH. Wireless network node 120 receives the RACH attempts from the location corresponding to the best beam set. Once the RACH attempt is received by wireless network node 120 it will know the wireless device 110's beam set. Wireless device 110 determines the initial channel quality indication (CQI) based on the common RS obtained from the beam frames corresponding to the best beam set. For a 1 ms subframe comprising X beam frames, the beam frame rate is 1/X ms, and the RS pattern repeats inside a beam frame. Some control information may be sent to wireless device 110 in the packet data control channel (PDCCH) of the particular beam frame. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate MCGOWAN’s teaching in the network/system taught by the combination of HAKOLA-LI in order to take advantage of existing schemes for transmissions between wireless device and a wireless network for selecting beam set. 
 
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
	Definition of the first set of beams and second set of beams
	Repeating from the office action mailed: 4/29/2020, the applicant defines the second set of beams (extended beam set) as in ¶ 0147:
FIG. 11 is a flow diagram 1100 of an example method for extended monitoring implemented in a WTRU. In the example illustrated in FIG. 11, a WTRU may monitor a first control channel search space (SS) associated with a first normal beam set (1102). The first normal beam set may include a first beam set. The WTRU may monitor a control search space associated with an extended beam set (1104). The WTRU may perform the monitoring the control search space associated with the extended beam set upon initiating and/or entering an extended monitoring mode, for example, subsequent to a trigger based on a measurement by the WTRU. The trigger may be received, for example, from an mB. The extended beam set may include the first beam set and one or more additional beam sets (emphasis added).

Based on the applicant’s disclosure, if there is any changes to the first set of beams it becomes the second set beams.  

In response to the applicant’s argument 

LI discloses the following in ¶s 0009, 0014, 0068, and 0070:
The terminal device is under coverage of a plurality of beams from at least one base station. The method comprises determining a radio link quality for each of beams associated with the terminal device among the plurality of beams, based on a reference signal specific to that beam. The method also comprises deciding the radio link quality of a radio link directed to the terminal device based on the determined radio link qualities.

In an embodiment, the configured association may associate any of the following with the terminal device: all of the plurality of beams or one or more beams, among the plurality of beams, each having a channel quality higher than a predetermined channel quality threshold.

In another embodiment, the configured association may associate one or more beams, among the plurality of beams, each having a channel quality higher than a predetermined channel quality threshold with the terminal device. This association may relatively reduce the number of beams that are monitored by the terminal device and thus reduce implementation complexity of the terminal device. In these embodiments, the plurality of beams may be from the base station only or from both the base station and at least one other base station, e.g. the case as shown in FIG. 2.

Subsequently, the configured association is informed to the terminal device at block 520. As an example, the configured association may be informed via low layer signalling and/or higher layer signalling. As another example, the association may be dynamically changed according to measurements reported by the terminal device. In this example, the configured association may be periodically informed or informed upon every change.


	As cited above paragraphs, the secondary reference discloses determining the quality of each beams associated with the terminal among the plurality of beams based on a predetermined channel quality threshold (see ¶ 0014), the association may be dynamically changed according to the measurements report by the terminal device.  It should be note that when association changes the number of beams monitored by the terminal device change also –thus the number of monitored beams changes from the first set to the second set.   Therefore, the secondary reference LI discloses  the claimed subject matter “the transceiver are further configured to evaluate a radio link quality of a second set of beams, on a condition that a radio link quality of all beams of the first set of beams is below a first threshold.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412